COURT OF APPEALS OF VIRGINIA


Present:   Judges Annunziata, Agee and Senior Judge Coleman


TAMENA WILSON
                                           MEMORANDUM OPINION *
v.   Record No. 2724-01-1                      PER CURIAM
                                              APRIL 16, 2002
ANTOINE WILSON


           FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                   Everett A. Martin, Jr., Judge

           (Curtis T. Brown, on brief), for appellant.

           (Starr I. Yoder; Tidewater Legal Clinic, on
           brief), for appellee.


     Tamena Wilson (wife) appeals the decision of the circuit

court awarding Antoine Wilson (husband) a final decree of divorce.

On appeal, wife contends the trial court erred in (1) denying her

exceptions to the commissioner in chancery's report, (2) refusing

to continue the exceptions hearing for lack of proper notice, and

(3) refusing to entertain her motion for custody, child support,

and spousal support.   Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27. 1



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       Appellant's motion to dismiss and disregard appellee's
appendix is denied.
        On appeal, we view the evidence and all reasonable

inferences in the light most favorable to appellee as the party

prevailing below.     See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                         Procedural Background

        Husband filed a bill of complaint on April 28, 2000 seeking a

no-fault divorce from wife.    Wife filed her answer and cross-bill

on May 24, 2000.    On December 15, 2000, husband's counsel gave

notice to wife's counsel that she would seek entry of a decree of

reference on January 5, 2001.    On that date, the circuit court

referred this case to a commissioner in chancery.    Wife's counsel

did not appear for the entry of the decree of reference and did

not communicate with husband's counsel.

        On April 25, 2001, the trial court issued a scheduling

conference notice requiring counsel for both parties to either

submit a scheduling order before June 1, 2001 or appear in court

at 2:30 p.m. on that date for the entry of such an order.      The

parties did not submit a scheduling order prior to the specified

date, and only husband's counsel appeared on June 1.    The court

entered an order setting the commissioner's hearing for July 30,

2001.    On June 6, 2001, husband's counsel notified wife's counsel

of the hearing.    Wife did not file any motions to continue or to

disqualify the commissioner.    Neither wife nor her counsel

appeared at the July 30, 2001 hearing.    The commissioner filed his

report on August 21, 2001.    On August 27, 2001, wife filed

                                 - 2 -
exceptions to the commissioner's report.    On September 20, 2001,

husband's counsel scheduled a hearing for September 26, 2001 on

wife's exceptions and to have the final decree entered.   Prior to

scheduling the hearing, husband's counsel did not confirm wife's

counsel's available dates due to wife's counsel's refusal to

communicate with husband's counsel.   Wife's counsel then advised

the court that the hearing was scheduled without his input and

that he could not attend the September 26, 2001 hearing, but he

did not file a motion for a continuance.    The trial court entered

the final decree on September 26, 2001, without wife or her

counsel being present.

                             Analysis

                                I.

     "On appeal, a decree which approves a commissioner's report

will be affirmed unless plainly wrong."     Dodge v. Dodge, 2 Va.

App. 238, 242, 343 S.E.2d 363, 365 (1986) (citation omitted).

Wife argues only that the trial court erred in denying her

exceptions by not holding an exceptions hearing.     However, the

trial court scheduled the hearing after receiving wife's

exceptions and wife did not appear.     The trial court's approval

of the commissioner's report was not plainly wrong.

                               II.

     Citing Code § 8.01-615, wife argues the trial court did not

provide her with reasonable notice of the exceptions hearing.

In pertinent part, that section provides:

                              - 3 -
            A cause may be heard by the court upon a
            commissioner's report. Subject to the Rules
            of Court regarding dispensing with notice of
            taking proofs and other proceedings,
            reasonable notice of such hearing shall be
            given to counsel of record and to parties
            not represented by counsel.

Code § 8.01-615.   Wife was provided five days' notice of the

exceptions hearing.   Although wife's counsel notified the court

of his conflict, he did not file a motion for a continuance.

Furthermore, the trial court noted that wife's counsel

"throughout the course of this suit had not cooperated with

[husband's] counsel by giving available dates for hearings and

had ignored notices from [husband's] counsel and the Court."

Under the facts of this case, the five days' notice was

reasonable.

                                III.

     In support of her third question presented, wife's sole

argument is that the trial court erred by denying her request

for spousal support; therefore, we do not address the contention

in her question presented that the trial court erred by not

hearing her motions for custody and child support.   "Statements

unsupported by argument, authority, or citations to the record

do not merit appellate consideration."    Novak v. Commonwealth,

20 Va. App. 373, 389, 457 S.E.2d 402, 410 (1995) (citation

omitted).

     Although the final decree incorrectly states wife did not

request spousal support, the commissioner's report rejected her

                                - 4 -
request.   As explained above, the trial court's approval of the

commissioner's report was not plainly wrong.

     Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

                                                         Affirmed.




                               - 5 -